Citation Nr: 0946143	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah which denied claims of service 
connection for PTSD, anxiety and depression.

The Veteran essentially contends that he incurred a 
psychiatric disorder, to include PTSD, during service.  In 
that regard, the Board notes that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Thus, the Board has characterized the issue as noted 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder contains competent evidence reflecting that 
the Veteran has a psychological disorder variously 
characterized as dysthymia and anxiety disorder.  The 
earliest records of psychiatric treatment of record date from 
1990.  

The Veteran contends that his current psychiatric problems 
are attributable to events during his period of active duty 
in the Navy in the early 1970s, including mental, physical 
and sexual abuse aboard his ship.  He reports that he sought 
psychiatric treatment shortly after his separation from 
service, and that he was placed on Valium at that time.  The 
Veteran reports that the psychiatrist he saw at that time is 
dead and his records are not available.  The Veteran's wife 
has provided a written statement in which she attests that 
her relationship with the Veteran was very happy prior to his 
Naval duty, and that he had a lot of anger after returning 
from his period of Naval service.  She reported that after 
his return from service the Veteran was abusive to her and 
their daughter both verbally and physically.  She reported 
that the Veteran saw a psychiatrist shortly after service and 
that he has continued to be anxious, depressed and abusive 
ever since his return from service.

The Veteran and his wife have provided credible evidence of 
continuity of symptomatology capable of lay observation, and 
there is a current diagnosis.  On remand, the Veteran is to 
be afforded a VA examination to determine the nature and 
etiology of his psychiatric condition.  38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of his psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is related to his 
active military service.  The examiner 
should also comment as to the approximate 
date of onset of any currently diagnosed 
psychiatric disorder.  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If this claim 
remains denied, the Veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


